Citation Nr: 0601511	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected recurrent umbilical hernia with postoperative 
scarring.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to February 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision.  

In January 2005, the Board remanded the veteran's case for 
additional development of the record.  



FINDING OF FACT

The service-connected umbilical hernia repair residuals are 
shown to be manifested by tender postoperative scarring and a 
separately ratable disability picture that more nearly 
approximates that of healed ventral hernia with weakening of 
abdominal wall and indication for a supporting belt.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating higher 10 
percent for the service-connected recurrent umbilical hernia 
on the basis of postoperative scarring are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.118 including Diagnostic Code 7804 (2005).  

2.  The criteria for the assignment of a separate rating of 
20 percent for the service-connected postoperative umbilical 
hernia on the basis of weakening of the abdominal wall are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.114 including Diagnostic Code 7339 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the February 
2003 Statement of the Case (SOC), the April 2003 and August 
2005 Supplemental Statements of the Case (SSOC), and 
correspondence from the RO, the veteran has been given notice 
of the law and regulations pertinent to a claim for an 
increased rating.  

He was also advised as to the information and/or medical 
evidence necessary to substantiate a claim for an increased 
rating.  

In addition, in the August 2005 SSOC, the RO set forth the 
provisions of 38 C.F.R. § 3.159 (2005), which explain the 
claimant's and VA's responsibilities under VCAA.

Furthermore, it also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would be needed for an equitable disposition 
of this appeal.  

In particular, the Board notes that the RO has obtained the 
veteran's complete VA treatment records for the period prior 
to the date that his claim for an increased rating was 
received.  Also, the Board remanded the veteran's case for 
further evidentiary development in January 2005.  Pursuant to 
the Board's remand, the veteran was accorded a VA examination 
that was conducted in February 2005.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under the VCAA. Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  


Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Other diagnostic codes, which may be applicable in the 
present case, are 38 C.F.R. § 4.118, Diagnostic Codes §§ 
7800-7805, the rating schedule for scars.  

The veteran's hernia disability is rated under Diagnostic 
Codes 7339-7804, for postoperative ventral hernia and scar 
residuals.  38 C.F.R. §§ 4.114, 4.118.  

Under Diagnostic Code 7339, a no percent evaluation is for 
application when postoperative wounds are healed, cause no 
disability, and a supporting belt is not indicated.  

A 20 percent evaluation is for application when there is a 
small hernia which is not well supported by a supporting belt 
under ordinary conditions, or when there are healed ventral 
hernias or post-operative wounds with weakening of abdominal 
wall and indication for a supporting belt.  

A 40 percent evaluation is for application when there is a 
large hernia that is not well supported under ordinary 
conditions.  

A 100 percent evaluation is for application when there is a 
massive hernia with persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.

Applying the facts on record to the above rating criteria, 
the Board finds that the service-connected disability picture 
more nearly approximates that of a healed ventral hernia with 
weakening of abdominal wall and indication for a supporting 
belt.  

On the most recent VA examination in February 2005, the 
examiner noted no recurrence of umbilical hernia since the 
last hernia repair in July 2000 (the veteran's fourth hernia 
repair operation).  

The abdominal wall was reported to be well supported by the 
mesh that was applied in order to prevent any further 
recurrence without the need for a supporting belt.  

However, the VA examiner noted that the veteran's complaints 
of restricted movements was a common complaint after mesh 
insertion since "it [did] make the area much more stiff."  

Accordingly, based on its review of the evidentiary record, 
the Board finds that a separate rating of 20 percent for the 
service-connected recurrent umbilical hernia on the basis of 
weakening of the abdominal wall is for application in this 
case.  

Turning to scarring residuals, the Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin.  See 67 Fed. Reg. 49,590-
49,599 (2002).  

Because this change took effect during the pendency of the 
veteran's claim, both the former and the revised criteria 
will be considered in evaluating the veteran's scar.  See 
VAOPGCPREC 7-2003.  

However, even if the Board finds the revised version more 
favorable, the new criteria can be applicable no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000.  
(The veteran was notified of the change in criteria by way of 
the SSOC that was issued in March 2003 and August 2005.)  

On the most recent VA examination in February 2005, the 
veteran's scar was described as well healed and without any 
signs of ulceration.  The examiner noted the veteran's 
complaints of constant, sharp pain, numbness, and restriction 
of movement in the area of the hernia.  

On examination, the examiner observed scarring that measured 
31 centimeters (cm) in length and 21-cm in length, separated 
by 4-cm in witdth.  The veteran was noted to be "very 
sensitive" to very light touch with a positive report of 
pain.  

The scars were classified as non-adherent, "unsightly and 
tender in the mid-abdomen with the absence of his 
umbilicus."  The examiner noted that the scars represented 
skin and subcutaneous tissue and were noted to be smooth in 
texture without ulceration, breakdown of the skin, or 
elevation or depression of the scarring or underlying tissue 
loss.  

The examination was negative for findings of edema, 
inflammation, or keloid formation.  The examiner noted that 
there were no areas of induration or inflexibility of the 
skin in the area of the scars, despite the presence of the 
underlying mesh.  

Under the old criteria, a 10 percent rating was assigned for 
scars that are superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  A 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7804.  

The veteran is currently assigned the maximum schedular 
rating under both the old and new criteria of Diagnostic Code 
7804 for scars that are superficial and painful on 
examination.  

Considering the criteria in effect prior to August 30, 2002, 
the evidence does not present a basis for the assignment of a 
rating higher than 10 percent for the postoperative scarring 
in this case.  

Both the former and current versions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 allow for rating scars that cause 
functional loss to be rated on limitation of function of the 
affected part.  In this case, there is no functional loss can 
been attributed to the scar.  

Accordingly, an increased rating on the basis of 
postoperative scarring is not warranted in this case.  




ORDER

An increased rating in excess of 10 percent for service-
connected recurrent umbilical hernia on the basis of 
postoperative scarring is denied.  

A separate rating of 20 for the service-connected recurrent 
umbilical hernia on the basis of weakening of the abdominal 
wall is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


